DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
 
 
Response to Arguments
Applicant's arguments filed 5/24/2022 made in regard to Muk have been fully considered but they are not persuasive.
In regard to Muk the applicant asserts that fixed length binary encoding is disclosed and not  a binarization as recited in the claims (Remarks pg. 6). The applicant specifically asserts that Muk does not disclose determining a sequence of binary symbols for a syntax element. The examiner disagrees. Muk discloses that the numb of bits used to represent prediction modes in an encoded video sequence can vary based on the number of modes that are actually searched by an encoder (Muk par. 16). The number of modes actually searched representing only a subset “m” of “n” possible modes. Muk teaches in pars. 16-17 that the subset “M” may be signaled using syntax bits 16 and thus allow for signaling the syntax for the mode indicators 40-42 using a reduced number of bits. Par. 17 gives the example that a mode indicator syntax may be reduced to 5 bits, or even 3 bits, in conjunction with a subset of either 32 or 8 modes. The mode indicators 40-42 are represented using bits, and are hence ‘binarized’ as bits have only binary values of 0 or 1. Further, the binarization of the mode indicator syntax will be determined based upon the number of bits allotted to signal the mode. For example indicating the third prediction mode using 5 bits would be binarized as 00011, which is the binary representation of 3. Whereas using only 3 bits the mode three would be binarized as 011. Hence the binary representation of the same mode indicator will vary according to the number of bits used for the mode indictors 40-42 which in turns depends upon the number of modes in the selected subset. Thus contrary to the applicants assertions the combination of Kato, Muk and Jeon discloses determining a sequence of binary symbols for a partitioning mode syntax element as required by the claims. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10, 805, 617. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘617 patent disclose all of the limitations of the instant application. The examiner notes that the ‘617 includes additional limitations not required by the instant claims, however a rejection for Double Patenting is appropriate for the broader, later filed limitations in view of the a narrower earlier filed claims. 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kato (2004/0028282) in view Mukherjee (2009/0034619, hereafter Muk) and in further view of Jeon et al (2012/0106634).
In regard to claim 1 Kato discloses a method for encoding a video sequence in a video encoder to generate a compressed bit stream, the method including:
signaling in a bit stream, a subset of a plurality of partitioning modes (Kato generally pars 168-184 for description inter prediction partitioning modes shown in Figs 4A-4G also note pars 185-197 partitioning modes may be divided into subsets 32A and 32B which may be used as indicated by an encoding profile (par. 196), note that subset 32A includes neither asymmetric nor non-square partitioning, modes while subset 32B includes both asymmetric and non-square partitioning modes, thus the profile signals whether the subset of partitioning modes used includes asymmetric modes and whether the subset includes non-square modes);
predicting a portion of a video sequence using only the subset of partitioning modes (Kato Figs. 32A-32C and pars 193-196 note using only a subset 32A or 32B of possible inter-prediction partitioning mode, also note Fig. 1 and pars 171-177 for a description of prediction a portion of a video sequence using inter prediction).
Kato discloses that the subset of partitioning modes may be indicated by profile information (Kato par 196). It is noted that Kato does not disclose details of the syntax used to signal the partitioning mode subset. However, Jeon discloses that that it was well known by those of ordinary skill in the art at the time of the invention to signal profile level information in a bitstream as a series of flags indicting the profile used to encode the bitstream (Jeon par. 34 note profile identifier which may be a flag indicating the profile upon which the bitstream is based). 
It is therefore considered obvious that one of ordinary skill in in the art at the time of the invention would recognize indicating the selected profile indicating enabled partitioning modes of Kato using a profile selection flag as suggested by Jeon in order to gain the advantage of compliance with the H.264/AVC standard as suggested by Jeon (Jeon par. 34)
It is noted that Kato does not disclose details of separate binarizations for subsets of partition modes. However, Muk discloses a method of binarizing and signaling prediction modes which includes:
selecting a binarization definition associated with from a plurality of predetermined binarization based on the subset of the partitioning modes (Muk Figs 1-2 and pars 14-24 note pars 17-18 syntax bits 16 indicating a subset ‘m’ of a total number of prediction modes used to encode mode information, note that the number ‘m’ of indicated modes determines the number of bits used to encode mode information and is thus a ‘binarization definition’ as the mode information will be binarized differently based on the total number of modes indicated by ‘m’) ,
 binarizing at least one partitioning mode syntax element corresponding to the portion of the video based on the selected binarization definition, wherein the binarizing includes determining a sequence of binary symbols for the at least one partitioning mode syntax element (Muk pars 14-18 note using a particular binarization according to the number of modes in the subset e.g. par. 17-18 using 5 bits for 32 possible modes and 3 bits for 8 possible modes and encoding mode information based on the number of possible modes, note that the binarization for a particular mode depends on the total number of possible modes, as more bits are used to binarize the same mode when 5 bits are used than when only 3 bits are used), 
entropy encoding the binarized partitioning mode syntax element (Muk Fig. 3A and par. 19 note entropy encoding the mode indicators 40-42)
It is therefore considered obvious that one of ordinary skill in the art at the time of the invention would recognize the advantage of including signaling corresponding to prediction mode subsets as taught by Muk in the invention of Kato in order to gain the advantage of bit savings in mode signaling as suggested by Muk (Muk par. 17). 

In regard to claim 2 refer to the statements made in the rejection of claim 1 above. Muk further discloses that the portion of the video is one selected from a group consisting of the video in its entirety, a picture in the video, and slice of the picture in the video (Muk par. 15 indicators signal a particular subset on a slice, frame of group of pictures (sequence) basis).

In regard to claim 3 refer to the statements made in the rejection of claim 1 above. Kato further discloses that the plurality of partitioning modes consists of a 2Nx2N partitioning mode, an Nx2N partitioning mode, a 2NxN partitioning mode, an NxN partitioning mode, a 2NxnU partitioning mode a 2NxnD partitioning mode an nLx2N partitioning mode and an nRx2N partitioning mode, wherein N is one half of a vertical and horizontal size of a coding unit, n is one fourth of 2N, U indicates an upper portion of a coding unit, D indicates a lower portion of a coding unit, L indicates a left portion of a coding unit, and R indicates a right portion of a coding unit (Kato note Mode 0 for 2Nx2N, Modes 1 and 2 for Nx2N and 2NxN modes, Mode 3 for the NxN partitioning mode, Modes 5 and 6 for 2NxnU and 2NxnD modes, and modes 3 and 4 for nLx2N and nRx2N modes). 

In regard to claim 4 refer to the statements made in the rejection of claim 1 above. Kato further discloses that the plurality of partitioning modes includes further includes a plurality of symmetric partitioning modes (Kato note subset shown in Fig. 32A includes only symmetric partitioning modes, where set 32C and subset 32B include asymmetric partition modes e.g. modes 3-6). 

In regard to claim 5 refer to the statements made in the rejection of claim 1 above. Muk further discloses that the portion of the video is the entire video (Muk par. 15 note subset may be used for an entire group of pictures, which corresponds to the claimed video sequence).

In regard to claim 6 refer to the statements made in the rejection of claim 4 above. Kato further discloses that the plurality of symmetric partitioning modes includes a plurality of non-square symmetric partitioning modes (Kato Figs. 32A-C, note non-square symmetric partitioning modes 1, 2, 16 and 17). 

Claims 7-12 describe a decoding method corresponding to the encoding method described in claims 1-6 above. Refer to the statements made in regard to claims 1-6 for the common elements recited in claims 7-12 which will not be repeated here for the sake of brevity. Kato further discloses decoding partitioning mode syntax elements corresponding to a portion of the video (Kato par. 180 note decoding prediction mode data (Kato prediction mode 3)). Muk further discloses decoding a mode enablement flag and a decoding mode syntax elements (Muk pars 14-18 note decoder receiving and decoding syntax bits 16 and mode indicators 40-42). 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH CHARLES HALLENBECK-HUBER whose telephone number is (571)272-5248.  The examiner can normally be reached on Monday to Friday from 9 A.M. to 5 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571)272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMIAH C HALLENBECK-HUBER/
Primary Examiner, Art Unit 2489